Exhibit 32.1 Section 1350 Certification I, Sam L. Banks, certify that: In connection with the Quarterly Report on Form 10-Q of Yuma Energy, Inc. (the “Company”) for the quarter ended June 30, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Sam L. Banks, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Sam L. Banks Sam L. Banks President and Chief Executive Officer August 14, 2015 The foregoing certification is being furnished solely pursuant to 18 U.S.C. Section1350 and is not being filed as part of the Report or as a separate disclosure document. A signed original of this written statement required by Section906 has been provided to, and will be retained by, the Company and furnished to the Securities and Exchange Commission or its staff upon request.
